         Case 2:20-cv-01845-CCW Document 35 Filed 02/17/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Emily Cowey et al,                            )
                                              )
                       Plaintiffs,            )
               vs.                            )       Case No. 2:20-cv-01845-CCW
                                              )
William P. Mullen, Sheriff of Allegheny       )
County, et al.,                               )
                     Defendants.              )


              JOINT MOTION TO DISMISS PURSUANT TO FRCP 41(a)(2)

       Plaintiffs Emily Cowey, Alan Booth, Chelsea Schmidt, and Firearms Policy Coalition, Inc.

(collectively “Plaintiffs”) and Defendants William P. Mullen, County of Allegheny, Pennsylvania,

and Colonel Robert Evanchick (collectively “Defendants”), collectively the “Parties,” having

entered into a settlement agreement (“Agreement”) that fully resolves the claims in the Plaintiffs’

Complaint, hereby move the Court, under Rule 41(a)(2) of the Federal Rules of Civil Procedure,

to dismiss the above captioned Cowey, et al., v. Mullen, et al., Civil No. 2:20-cv-01845 (“the

Action”). The Parties respectfully request that this Honorable Court dismiss the Action with

prejudice while also retaining jurisdiction, under the authority of Kokkonen v. Guardian Life

Insurance Company of America, 511 U.S. 375, 381-82 (1994), to enforce the terms of the

Agreement they entered into on February 17, 2021.

       In further support of their motion, the Parties state as follows:

   1. Plaintiffs initiated this Action on November 30, 2020.

   2. On February 17, 2021, the Parties executed the Agreement to resolve the claims in the

       Plaintiffs’ complaint.




                                            Page 1 of 4
         Case 2:20-cv-01845-CCW Document 35 Filed 02/17/21 Page 2 of 4




   3. In consideration of, and consistent with, the terms of the Agreement, the Parties now move

       the Court to dismiss the Plaintiffs’ Action with prejudice under Rule 41(a)(2) of the Federal

       Rules of Civil Procedure.

   4. Pursuant to the Agreement, the Parties also request that the Court retain jurisdiction to

       enforce the Agreement, under the authority of Kokkonen v. Guardian Life Insurance

       Company of America, 511 U.S. 375, 381-82 (1994).

   5. The Agreement is the product of extensive, good-faith negotiations between the Parties.

       The Parties assert that the terms of the proposed dismissal order are proper and that none

       of the Parties will be prejudiced by granting the requested relief. See Fed. R. Civ. P.

       41(a)(2).

   6. The Parties have agreed to bear their own attorneys’ fees and costs.

   WHEREFORE, the Parties respectfully move this Honorable Court, under Rule 41(a)(2) of

the Federal Rules of Civil Procedure, to enter the attached proposed order, thereby dismissing the

above-captioned civil action with prejudice while retaining jurisdiction to enforce the terms of the

Agreement.



Dated: February 17, 2021

                                                     Respectfully submitted,


FOR PLAINTIFFS:                                      FOR ALLEGHENY COUNTY:

/s/ Raymond DiGuiseppe                               /s/ Virginia Spencer Scott
Raymond DiGuiseppe                                   Virginia Spencer Scott
Counsel for Plaintiffs                               Assistant Allegheny County Solicitor




                                            Page 2 of 4
         Case 2:20-cv-01845-CCW Document 35 Filed 02/17/21 Page 3 of 4




FOR ALLEGHENY COUNTY SHERIFF’S                     FOR PENNSYLVANIA STATE POLICE
OFFICE:                                            COMMISSIONER COLONEL
                                                   ROBERT EVANCHICK:

/s/ Lisa G. Michel                                 /s/ Stephen Moniak
Lisa G. Michel                                     Stephen Moniak
Solicitor Allegheny County Sheriff’s Office        Senior Deputy Attorney General

                                                   JOSH SHAPIRO
                                                   Attorney General




                                          Page 3 of 4
         Case 2:20-cv-01845-CCW Document 35 Filed 02/17/21 Page 4 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Emily Cowey et al,                          )
                                            )
                       Plaintiffs,          )
              vs.                           )       Case No. 2:20-cv-01845-CCW
                                            )
William P. Mullen, Sheriff of Allegheny     )
County, et al.,                             )
                     Defendants.            )


                                            ORDER

       AND NOW, this _____ day of February 2021, the Parties Joint Motion pursuant to Rule

41(a)(2) of the Federal Rules of Civil Procedure is GRANTED. For the reasons stated in the

Parties’ Motion, the Court finds that the proposed dismissal is proper under Rule 41(a)(2) of the

Federal Rules of Civil Procedure.

       IT IS HEREBY ORDERED:

    1. With the consent of the Parties, the Court shall retain jurisdiction for the purposes of

        enforcing the terms of the Parties’ settlement agreement.

    2. The above-captioned case Cowey, et al. v. Mullen, et al., is dismissed with prejudice.



                                                    BY THE COURT:




                                                    Christy Criswell Wiegand, District Judge
                                                    United States District Court
                                                    Western District of Pennsylvania
